

AGREEMENT


      THIS AGREEMENT ("Agreement") is entered into and is effective as of April
15, 2008, by and between Jade Art Group, Inc., a Nevada corporation ("JADG") and
Richard E. Khaleel, an individual resident in the State of New York ("Khaleel"
or “Director”).


Preliminary Statement


 JADG desires to retain Mr. Khaleel, and Mr. Khaleel is willing to serve, as a
member of the Board of Directors of JADG on the terms and subject to the
conditions set forth in this agreement.


                NOW, THEREFORE, in consideration of the mutual promises and
agreements set forth below, intending to be legally bound, JADG and Mr. Khaleel
hereby agree as follows:


1.  Appointment.  Mr. Khaleel has agreed to serve as a member of the Board of
Directors of JADG, effective as of the date of his election to the Board by the
current Members of the Board of Directors (the “Election Date”).


Mr. Khaleel’s appointment to the Board will be announced to the public in a
press release.  The timing and wording of such release shall be approved by both
JADG and Mr. Khaleel, which shall not be unreasonably withheld or delayed.


2.  Compensation. For the duties and services to be performed by him under this
agreement, JADG will pay to Mr. Khaleel, and Mr. Khaleel agrees to accept, the
compensation described below in this Section 2.


      a. Director’s Fees.  JADG will pay Mr. Khaleel a director's fee of $40,000
per annum, payable in equal monthly installments commencing on the Election
Date. This fee represents a retainer for services rendered as a member of its
Board of Directors, and is in addition to any fees to which Mr. Khaleel may be
entitled under guidelines and rules established by JADG from time to time for
compensating non-employee directors for serving on, and attending meetings of,
committees of its Board of Directors and the boards of directors of its
subsidiaries.
 
      b. Equity Component. In addition to the cash fee(s) described in
subsection (a), on the Election Date and subject to the provisions hereof JADG
will grant Mr. Khaleel non-qualified options to purchase 100,000 shares of JADG
common stock. The exercise price of these non-qualified options will be the
closing sales price of a share of JADG common stock on the OTC Bulletin Board on
the Election Date.  Options to purchase 33,333 shares may be exercised
immediately; options to purchase an additional 33,333 shares may be exercised
commencing April 15, 2009, and options to purchase the remaining 33,334 shares
may be exercised commencing April 15, 2010, provided that all outstanding and
unexercised options shall expire on the date that Mr. Khaleel is no longer
serving as a member of the Board of Directors of JADG or otherwise engaged by
JADG to provide services to JADG. Subject to the foregoing provisions, the
options may be exercised until April 15, 2018, at which time any such options
that have not been exercised shall automatically expire.



--------------------------------------------------------------------------------




 3.  Expenses. JADG will reimburse Mr. Khaleel for reasonable expenses incurred
by him in furtherance of his performance of duties hereunder, provided that such
expenses are substantiated in accordance with JADG policies applicable to
members of its Board of Directors.


4.  Fringe and Medical Benefits. Mr. Khaleel may participate in any of JADG's
medical, dental and other benefit programs as are available to non-employee
members of its Board.


5.  Confidential Treatment of Information.   Director shall not, either during
or after the term of this Agreement, directly or indirectly publish or disclose
to any third party any information pertaining in any way to the business of
JADG, its customers or suppliers, which is developed, acquired or derived from
association with JADG, unless JADG gives written authorization to do so. Such
information shall not be used apart from JADG business without written approval
of JADG. Such prohibition against disclosure to others shall not apply to
information after it is clearly disclosed to the public by JADG in writing.


6.  Term and Termination.  The term of this Agreement will commence on the
Election Date and will remain in effect until Mr. Khaleel is removed, resigns,
or is not reelected as a member of the Board in accordance with JADG’s bylaws.
JADG has no obligation to cause the nomination or recommend the election of Mr.
Khaleel to the Board for any period of time in the future. Upon the termination
of Mr. Khaleel's tenure as a member of the Board, JADG will promptly pay to Mr.
Khaleel, or to his estate if his service is terminated upon his death, all fees
accrued for services rendered as a member of the Board and committees thereof
and expense reimbursements due as of the date of termination.


7.  Indemnification by JADG.  JADG shall indemnify Mr. Khaleel, as a director of
JADG, to the maximum extent permitted under applicable Nevada law, against all
liabilities and expenses, including amounts paid in satisfaction of judgments,
in compromise, or as fines and penalties, and counsel fees, reasonably incurred
by Mr. Khaleel in connection with the defense or disposition of any civil,
criminal, administrative or investigative action, suit or other proceeding,
whether civil or criminal, in which he may be involved or with which he may be
threatened, while an officer or director of JADG. Expenses (including reasonable
attorney’s fees) incurred by Mr. Khaleel in defending any such action, suit or
other proceeding may be paid by JADG in advance of the final disposition of such
action, suit or proceeding upon receipt of an undertaking by or on behalf of him
to repay such amount if it shall be ultimately determined that he is not
entitled to be indemnified by JADG.  The provisions hereof shall survive
expiration or termination of this Agreement for any reason whatsoever. In the
event of any conflict between the provisions hereof and the indemnification
provisions contained in JADG's articles of incorporation or bylaws, or in any
agreement between JADG and Mr. Khaleel with respect to indemnification, unless
he has explicitly agreed otherwise, Mr. Khaleel will be given the benefit of the
provisions more favorable to him.
 
2

--------------------------------------------------------------------------------


 
8.  Liability Insurance. JADG will maintain in effect at all times while Mr.
Khaleel continues to serve as a member of the Board liability insurance provided
by a recognized carrier covering members of its Board with a face amount of no
less than $5,000,000 and deductibles of no more than $150,000.


9.  Non-Exclusive. Subject to the last sentence of this Section, nothing in this
agreement will prevent Mr. Khaleel (1) from serving as an employee, officer or
director of or providing services to (directly or indirectly) any other company
(an “Engagement”), provided that such Engagement is consistent with Mr.
Khaleel's fiduciary duties to JADG (“Permitted Engagements”), (2) from serving
on voluntary, community service committees and boards, and (3) from owning
shares representing less than 5% of the outstanding equity securities of a
company that is a competitor of JADG (the “Competitor’s Equity”), in which event
Mr. Khaleel shall notify JADG in writing regarding the Competitor’s Equity
promptly after he obtains the Competitor’s Equity.  Mr. Khaleel will comply with
and be bound by JADG's policies, procedures and practices applicable to members
of its Board of Directors from time to time in effect during the term of this
agreement.   Director shall, during the term hereof, (i) advise JADG prior to
entering into any Engagement, and (ii) shall not enter into any Engagement that
is not a Permitted Engagement without the prior written approval of JADG, which
approval shall not be unreasonably withheld.


              10.  Representations, Warranties and Covenants of Director. Mr.
Khaleel represents and warrants that his performance of this agreement will not
violate any applicable laws or regulations or conflict with or breach any other
agreement to which he is a party or may be bound. Mr. Khaleel has not, and will
not during the term of this agreement, enter into any oral or written agreement
in conflict with any of the provisions of this agreement. Mr. Khaleel represents
and warrants that he is not bound by any agreements which prohibit or restrict
him from: (a) competing with, or in any way participating in a business that
competes with, any former employer or business of any former employer to the
extent that Mr. Khaleel's performance of his duties under this agreement would
be deemed to constitute such competition; (b) soliciting personnel of a former
employer or business to leave such former employer's employment or to leave such
business; or (c) soliciting customers, suppliers, financing sources or other
entities having a substantial relationship with a former employer or business.
Mr. Khaleel shall, during the term of this Agreement, comply with all applicable
listing requirements, laws and regulations (collectively, the “Laws”) including
but not limited to those Laws applicable to his service as an independent member
of the Board of Directors of JADG, as determined by the Board of Directors under
the independence standards of NASDAQ.
 
3

--------------------------------------------------------------------------------


 
 11.  Representations and Warranties of JADG.  JADG has filed all reports
required to be filed by it under the Securities Act and the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), including pursuant to Section
13(a) or 15(d) thereof, since January 1, 2007 (the foregoing materials being
collectively referred to herein as the “SEC Reports”) on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension.  As of their respective
dates, the SEC Reports complied in all material respects with the requirements
of the Securities Act and the Exchange Act and the rules and regulations of the
Securities and Exchange Commission (the “Commission”) promulgated thereunder,
and none of the SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.  The financial
statements of JADG included in the SEC Reports complied in all material respects
with applicable accounting requirements and the rules and regulations of the
Commission with respect thereto as in effect at the time of filing. Such
financial statements have been prepared in accordance with generally accepted
accounting principles applied on a consistent basis during the periods involved
(“GAAP”), except as may be otherwise specified in such financial statements or
the notes thereto, and fairly present in all material respects the financial
position of JADG and its consolidated subsidiaries as of and for the dates
thereof and the results of operations and cash flows for the periods then ended,
subject, in the case of unaudited statements, to normal, year-end audit
adjustments.


There is no claim, action, suit, proceeding, arbitration, reparation,
investigation or hearing, pending or to JADG’s knowledge, threatened, before any
court or governmental, administrative or other competent authority or private
arbitration tribunal, which would likely have a material adverse effect on the
business of JADG; nor are there any facts known to JADG which would likely be
expected to give rise to a claim, action, suit, proceeding, arbitration,
investigation or hearing, which would likely have a material adverse effect upon
the business of JADG.
 
12. Indemnification by Director. Director shall indemnify, defend and hold
harmless JADG and its affiliates, officers, directors, employees, agents and
representatives (collectively, “Indemnified Parties”) from and against all loss,
liability, claim, damage or expense (including costs of investigation and
reasonable attorney’s fees) incurred by  such Indemnified Parties, to the extent
arising out of or relating to: (i) any breach of a representation, warranty,
covenant or agreement of Director under this Agreement; or (ii) any fault,
intentional misconduct or wrongful act of Director. The provisions hereof shall
survive expiration or termination of this Agreement for any reason whatsoever.


13. Governing Law. This agreement will be governed by, and construed in
accordance with the laws of the State of Delaware, without regard to its
choice-of-law principles, and the United States of America.


14. Notices. All notices or other communications which are required or permitted
hereunder will be in writing and sufficient if delivered personally or sent by
air courier or first class certified or registered mail, return receipt
requested and postage prepaid, addressed as follows:
 
4

--------------------------------------------------------------------------------


 

 
If to Mr. Khaleel, to:
110 Riverside Drive Apt 3E
   
New York, NY 10024
       
If to JADG, to:
1330 Ave. of the Americas, 21st Floor
   
New York, NY 10019
   
Attention: President
       
with a copy to:
White and Williams LLP
   
1800 One Liberty Place
   
Philadelphia, PA 19103-7395
   
Attention: Chungsheng Lu



or to such other address as the party to whom notice is to be given may have
furnished to the other party in writing in accordance herewith. All notices and
other communications given to any party hereto in accordance with the provisions
of this agreement shall be deemed to have been given on the date of delivery if
personally delivered; on the business day after the date when sent if sent by
air courier; and on the third business day after the date when sent if sent by
mail, in each case addressed to such party as provided in this Section or in
accordance with the latest written direction from such party.


15.  Entire Agreement. This agreement constitutes the sole agreement of the
parties and supersedes all oral negotiations and prior writings, including any
and all prior agreements between Mr. Khaleel and JADG, with respect to the
subject matter hereof.


16. Advice of Counsel. EACH PARTY TO THIS AGREEMENT ACKNOWLEDGES THAT, IN
EXECUTING THIS AGREEMENT, SUCH PARTY HAS HAD THE OPPORTUNITY TO SEEK THE ADVICE
OF INDEPENDENT LEGAL COUNSEL, AND HAS READ AND UNDERSTOOD ALL OF THE TERMS AND
PROVISIONS OF THIS AGREEMENT. THIS AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY
PARTY BY REASON OF THE DRAFTING OR PREPARATION HEREOF.


17.  Counterparts. This agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument.


18.  Amendments. No modification, waiver, amendment, discharge or change of this
agreement shall be valid unless the same is in writing and signed by the party
against which the enforcement of said modification, waiver, amendment, discharge
or change is sought.


19.  Severability. If any portion of any provision of this agreement, or the
application of such provision or any portion thereof to any person or
circumstance shall be held invalid or unenforceable, the remaining portions of
such provision or portion of such provisions of this agreement or the
application of such provision or portion of such provision as is held invalid or
unenforceable to persons or circumstances other than those to which it is held
invalid or unenforceable, shall not be effected thereby.
 
5

--------------------------------------------------------------------------------


 
The parties, by signing below, agree to the terms and conditions set forth in
this agreement.


Director
Jade Art Group, Inc.
        /s/ Richard E. Khaleel
By:
/s/ Hua-Cai Song 
Richard E. Khaleel
 
Hua-Cai Song, Chief Executive Officer





 
 
 
6

--------------------------------------------------------------------------------
